Citation Nr: 0732279	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-13 461	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1. Entitlement to service connection for substance abuse 
addiction, claimed as secondary to service-connected post-
traumatic stress disorder.  

2. Entitlement to service connection for hepatitis B.  

3. Entitlement to service connection for hepatitis C.  

REPRESENTATION

Veteran represented by:  Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

The veteran's representative

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1968 to April 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In August 2007, the veteran's representative, on behalf of 
the veteran who is incarcerated, appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is associated with the claims file.   

At the hearing, the veteran's representative raised the claim 
of an earlier effective date for the award of service 
connection for post-traumatic stress disorder, which is 
referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran asserts that his substance abuse addiction is 
secondary to his service-connected post-traumatic stress 
disorder.  On VA psychiatric examinations in March 2004 and 
December 2006, the diagnoses included a history of 
polysubstance abuse and cocaine dependence in sustained full 
remission.  In January 2004, the State Correctional 
Institution conducted an assessment for drug and alcohol, 
which is not in the file.  In April 2005, a private 
psychologist reported that the veteran use of marijuana in 
service continued after service, because they "brought him 
relief from the mental tortures" he had as a result of his 
war experiences.  A medical opinion is needed to address the 
question of substance abuse as secondary to service-connected 
post-traumatic stress disorder. 

The veteran also asserts that he was initially infected with 
the hepatitis B and C viruses during service.  He identified 
the following risk factors: exposure to blood and body fluids 
and a gamma globulin shot with a contaminated needle during 
combat, and inoculation by an air gun during service.  The 
record also shows that the veteran acquired a tattoo on his 
left forearm during service.  A medical opinion is needed to 
address the etiology of the hepatitis infections.  

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran for authorization to 
obtain the report of the drug and 
alcohol assessment conducted in January 
2004 at the State Correctional Facility 
at Huntington, Pennsylvania. 

2. Arrange to have the veteran's file 
reviewed by the VA examiner, who 
conducted the examination in December 
2006, if available, or another VA 
examiner if he is not, to address the 
following questions:

Is there sufficient evidence in the 
file to establish a diagnosis of 
substance abuse addiction?  And if 
so, is it at least as likely as not 
that substance abuse addiction is 
the result of service-connected 
post-traumatic stress disorder. The 
examiner's attention is directed to 
a February 1982 report of a 
corrections counselor, who noted 
that the veteran had been a serious 
abuser of various substances for 
several years.  More recent medical 
evidence for consideration consists 
of a January 2004 drug and alcohol 
assessment completed by the 
Huntington State Correctional 
Facility, reports of VA psychiatric 
examinations 


in March 2004 and December 2006, and 
reports of private psychological 
evaluations in April 2005 and May 
2005.  

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.  If the requested 
opinion cannot be provided without 
resort to speculation, the examiner 
should so state.

3. Arrange to have the veteran's file 
reviewed by a VA specialist in liver 
diseases to determine whether it is at 
least as likely as not that the 
veteran's hepatitis B and C are related 
to risk factors during service to 
include exposure to blood and body 
fluids during combat, a gamma globulin 
shot administered with an allegedly 
contaminated needle during combat, 
inoculation by air gun during service, 
or the acquisition of a tattoo on the 
left forearm during service, or a 
history of illegal drug abuse after 
service. 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, 
it means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.  

If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should 
so state.  

4. After the above development is 
completed, adjudicate the claims.  If 
any benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

